Order filed September 25, 2014 Withdrawn and Corrected Order filed
December 4, 2014




                                                        In The

                                Fourteenth Court of Appeals
                                                    ____________

                                             NO. 14-14-00756-CV
                                                    ____________

                                     DON MCCAFFETY, Appellant

                                                            V.

                              JOYCE MCCAFFETY, ET AL, Appellee


                                On Appeal from the 61st District Court
                                        Harris County, Texas
                                  Trial Court Cause No. 2011-29862

                                         CORRECTED ORDER1

           This is an attempted appeal from a judgment signed June 17, 2014.
Appellant filed an untimely motion to modify the judgment on July 20, 2014. 2 The
notice of appeal was filed September 15, 2014. The notice of appeal must be filed
within thirty days after the judgment is signed when appellant has not filed a
1
    Our order of September 25, 2014, incorrectly states that the notice of appeal was filed July 20, 2014.
2
    The motion is dated July 18, 2014, but that too is untimely.
timely motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusion of law. See Tex. R. App. P. 26.1.

      On October 8, 2014, appellant filed a motion to extend time to file the notice
of appeal. The motion fails to demonstrate the appellate timetable was extended
by the timely filing of a motion for new trial, motion to modify the judgment,
motion to reinstate, or request for findings of fact and conclusion of law.
Accordingly, the notice of appeal was due July 17, 2014.

      The court will consider dismissal of the appeal on its own motion for want
of jurisdiction unless any party files a response on or before December 15, 2014,
showing meritorious grounds for continuing the appeal.



                                     PER CURIAM